Citation Nr: 1621003	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1954 to September 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for migraine headaches as residuals of a head injury, and assigned an initial disability rating of 10 percent, effective April 11, 2008.  The Veteran disagreed with the assigned initial rating, and perfected this appeal.  Original jurisdiction in this case now rests with the RO in Detroit, Michigan.

A hearing was held before the undersigned in October 2010.  A transcript of the hearing is of record.  

In December 2010, the Board remanded the Veteran's initial rating claim for further development.  In the remand, the Board also raised a claim of TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for further development.  

A March 2012 Agency of Original Jurisdiction (AOJ) decision increased the disability rating for the Veteran's service-connected migraine headaches from 10 to 30 percent, effective April 11, 2008 and denied service connection for TBI.  A March 2012 Supplemental Statement of the Case (SSOC) denied the Veteran's claim for TDIU.

In a December 2012 decision, the Board found that the March 2012 decision improperly severed service connection for a TBI, and restored service connection for that disability.  

The Board remanded the appeal for additional development in December 2012, May 2013 and September 2015.

A December 2012 AOJ decision reinstated service connection for residuals of a TBI, while a subsequent April 2015 rating decision assigned a noncompensable evaluation for TBI residuals, effective April 11, 2008.  As the Veteran's original appeal of the August 2008 rating decision encompassed an increased rating for residuals of a head injury, including migraine headaches, the Board finds that the appeal before the Board continues to include the question of whether the Veteran is entitled to an initial compensable evaluation for residuals of TBI.  The Board has characterized the issues accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in adjudicating the Veteran's appeal, remand is required for further development.

The record reflects that in April 2016, Dr. B.M., from the VA Neurology Department at the Ann Arbor, Michigan, VA Medical Center (VAMC), submitted an April 2016 VA Disability Benefits Questionnaire (DBQ) for Residuals of TBI.  The DBQ indicates a potential worsening of the Veteran's service-connected migraine headaches and TBI residuals.  However, the DBQ fails to address all facets of TBI-related cognitive impairment and subjective symptoms.  It also fails to address whether the Veteran's current TBI symptoms were related to his in-service TBI or a post-service August 2012 motor vehicle accident (MVA) which resulted in a concussion and multiple trauma/fractures; complaints of dizziness, headaches and problems walking/poor balance; and several weeks of sub-acute rehabilitation after medical stabilization.

As a result, the Board finds that the April 2016 DBQ is insufficient for evaluating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In this regard, the most recent adequate VA examination to determine the nature, extent and severity of any residuals of a TBI took place in March 2013.  The most recent adequate VA examination to determine the nature, extent and severity of the Veteran's migraines took place in June 2011.  

Therefore, since the April 2016 DBQ indicates a worsening of headaches and TBI residuals since the most recent VA examinations, but is insufficient to evaluate the claims, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected migraine headaches and residuals of a TBI on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders updated VA treatment records from October 2015 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected migraine headaches and residuals of a TBI.  The examiner should fill out DBQs for Headaches and for Residuals of TBI.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected migraine headaches and residuals of TBI.  

The examiner is also requested to distinguish the symptoms of the service-connected residuals of the Veteran's in-service TBI from the symptoms of his post-service August 2012 MVA.  Where it is not possible to distinguish which symptoms are attributable to the Veteran's service-connected TBI residuals or symptoms of his post-service August 2012 MVA, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected TBI residuals. 

The examiner should also comment on the functional impairment caused by the Veteran's service-connected migraine headaches and residuals of TBI.

A complete rationale for any opinion must be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2015).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

